Title: From George Washington to James McHenry, 20 August 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 20th Augt 1798.

I was very glad to find by your letter of the 13th instant that you had got well enough to resume your seat in the Office. On this circumstance I sincerely congratulate you.
You must know as much of Mr Hoops as I do, and have it more in your power to obtain correct information of his character & fitness for the place that is suggested; but from respect to Mr Morris, and in justice to Mr Hoops, I could not withhold the testimonial that is adduced in the enclosed letter from the former.
The devise (though not fixed) wch you have conceived for the

Colours ordered by Mrs Washington is appropriate, and wd answer I think very well. Mr Laws Box arrived safe. I am always and Affectionately—Yours

Go: Washington

